In an action for a separation, the appeal is from so much of an order as granted respondent’s motion to modify a judgment of separation so as to increase support and maintenance payments and as denied appellant’s cross motion for a reduction thereof. Order modified on the law and the facts (1) by deleting “$500.00” from the second ordering paragraph and by substituting “ $400.00 ” therefor, (2) by deleting “ $800.00 ” from the third ordering paragraph and by substituting “$700.00” therefor, and (3) by deleting “ $400.00 ” from the fourth ordering paragraph and by substituting “ $300.00 ” therefor. As so modified, order insofar as appealed from unanimously affirmed, without costs. Findings of fact insofar as they may be inconsistent herewith *894are reversed, and new findings are made as indicated herein. In our opinion, the increases granted were larger than the circumstances warrant in this case. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ.